Citation Nr: 0021677	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  98-15 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for residuals of a 
compression fracture, L1, with disc disease, D12-L1, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:  California Department of Veterans 
Affairs 


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968. This matter comes on appeal from a September 
1997 decision by the Los Angeles, California, VA Regional 
Office which increased the evaluation assigned for the 
service-connected low back disability from 10 percent to 20 
percent, effective July 25, 1997.


FINDING OF FACT

The service-connected low back disability is currently 
diagnosed as spondylosis, degenerative disc disease, L1-2, 
and anterior wedging of T12-L1, manifested by constant, 
occasionally sharp, lumbar pain, requiring medication for 
relief, right paralumbar tenderness, and moderate limitation 
of motion affected by pain.


CONCLUSION OF LAW

The service-connected low back disability warrants a 30 
percent evaluation.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Code 5285-5292 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well-grounded within the meaning of 38 
U.S.C.A. 5107. Because the claim is well grounded, VA has a 
duty to assist in the development of facts pertinent to those 
claims.  38 U.S.C.A. 5107(a).  Consistent with such duty, the 
veteran was afforded VA medical examinations in September 
1997 and March 2000.  The Board finds that the examination 
reports contain sufficient information to rate the veteran's 
disability in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, as the 
veteran has not identified any outstanding relevant evidence 
which may support his claim, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a). 



Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991). In general, the degree of impairment 
resulting from a disability is a factual determination and 
generally the Board's primary focus in such cases is upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45. 

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints. Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability. It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint. 
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations. The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. 
§ 4.59.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

Vertebra, fracture of, residuals, are rated as follows:
With cord involvement, bedridden, or requiring long leg 
braces - 100 percent.
Consider special monthly compensation; with lesser 
involvements 
rate for limited motion, nerve paralysis. 
Without cord involvement; abnormal mobility requiring neck 
brace (jury mast) - 60 percent.
In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for demonstrable 
deformity of vertebral body. Note: Both under ankylosis and 
limited motion, ratings should not be assigned for more than 
one segment by reason of involvement of only the first or 
last vertebrae of an adjacent segment.
38 C.F.R. § 4.71a, Code 5285.

Limitation of motion of the lumbar spine is evaluated as 
follows: Severe, 40 percent; Moderate, 20 percent; Slight, 10 
percent. 38 C.F.R. § 4.71a, Code 5292.

Intervertebral disc syndrome is rated as follows:
Pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.- 60 percent.
Severe; recurring attacks, with intermittent relief - 40 
percent.
Moderate; recurring attacks - 20 percent.
Mild -10 percent.
Postoperative, cured - 0 percent.
38 C.F.R. § 4.71a, Code 5293.

Lumbosacral strain is evaluated as follows: Severe; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion, 40 percent; With muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position, 20 percent; With characteristic pain on 
motion, 10 percent; With slight subjective symptoms only, 
noncompensable. 38 C.F.R. § 4.71a, Code 5295.

VA O.G.C. Prec. Op. No. 36-97 (Dec. 12, 1997) declares that 
38 C.F.R. § 4.40, which addresses functional loss and 
limitation of motion due to pain on use, and 38 C.F.R. 
§ 4.45, requiring inquiry into weakened movement, excessive 
fatigability, incoordination, pain on movement, and 
limitation of motion, must both be considered when a 
disability is evaluated under DC 5293.


Analysis

The veteran has contended, in general, that his service-
connected disability warrants a 40 percent evaluation as it 
has increased in severity. The evidence includes VA 
outpatient records dated in 1997 and 1998 which reflect the 
veteran's complaints of low back pain and the reports of VA 
orthopedic examinations conducted in September 1997 and March 
2000.  These examination reports disclose that the veteran's 
low back condition has been diagnosed as spondylosis, 
degenerative disc disease, L1-2, and anterior wedging of T12-
L1, manifested by constant, occasionally sharp, lumbar pain, 
requiring medication for relief, right paralumbar tenderness, 
moderate limitation of motion affected by pain.  No muscle 
spasm was apparent in March 2000. With consideration of the 
above criteria, and resolving the benefit of the doubt in the 
veteran's favor, the Board finds that the disability in 
question more appropriately warrants a 30 percent evaluation. 
A 20 percent evaluation is warranted under Code 5292 
commensurate with moderate limitation of motion in addition 
to 10 percent under Code 5285 for the vertebral deformity at 
T12-L1. Severe limitation of motion or other signs of 
significant impairment warranting a higher evaluation under 
Code 5292 or Code 5295 have not been shown. With respect to 
the criteria under Code 5293, neuropathy of the lower 
extremities was noted on the examination in September 1997, 
but was thought to be due to diabetes. No neurologic 
abnormalities were evident on the more recent examination in 
March 2000. 

The Board also considered assigning a higher rating for 
functional impairment under the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59; DeLuca. Although it was reported on 
examination in March 2000 that limitation of motion was 
affected by pain, the degree of limitation was only moderate 
and the examiner noted that fatigue, weakness, incoordination 
and lack of endurance had no functional impact. Rather, the 
overall 30 percent evaluation contemplates the limitation of 
activities involving prolonged and repetitive bending, 
lifting, and crouching noted by the examiner in March 2000. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5285-5292.










ORDER

A 30 percent evaluation for the service-connected low back 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

 

